Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 01/31/2020 are accepted by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-2, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotze et al. (US Pub No. 2014/0093074, hereinafter “Gotze”) in view of Tammanur Ranganathan et al. (US Pub No. 2018/0151506, hereinafter “Ranganathan”).

Regarding claim 1, Gotze does disclose, a tie cell, comprising: a first flip-flop including a physically unclonable function (PUF); a second flip-flop configured to generate a PUF key value; and logic configured to combine a value of the PUF and the PUF key value to generate an output signal having a constant logical value, wherein the PUF value is based on a power-up value stored in the first flip-flop, the power-up value generated as a result of physical and/or electrical characteristics produced from a manufacturing process (Gotze, (para. [0038-0039, 0045]), the PUF keys may be known within the device/integrated circuit but may not initially be known externally, even to the most trusted components of a key generation and provisioning system, let alone to manufacturing equipment. One advantage to the use of the PUFs for security is that keys generated from the PUFs generally tend to be significantly less vulnerable to discovery (e.g., through reverse engineering) than embedded keys in ROM, RTL, tie-ups/tie-downs, fuses, and the like. For example, in order to determine the PUF keys the integrated circuit or device may need to be running or powered on, and not significantly unaltered in their response, which makes it more difficult to determine the values of the PUF keys through reverse engineering; (para. [0042]), where suitable types of PUFs include, but are not limited to, delay PUFs… …., flip-flop PUFs, D-type flip-flop PUFs, …).
 does not explicitly disclose but the analogous art Ranganathan discloses, wherein the output value is generated to tie digital logic to the constant logical value (Ranganathan, (para. [0019]), the output of the tie cell circuitry 324 will be a constant value of 0).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotze by including the output value is generated to tie digital logic to the constant logical value taught by Ranganathan for the advantage of generating a version identifier for a semiconductor chip (Ranganathan, (para. [0001])).

Regarding claim 2, the combination of Gotze-Ranganathan does disclose the tie cell of claim 1, further comprising: a selector coupled to an input of the second flip-flop, wherein the selector is configured to select: in a first mode, a first signal based on the PUF value output from the first flip-flop, and in a second mode, a second signal based on the PUF key value (Ranganathan, (para. [0018]), the default circuitry 330 includes a D flip flop to which a value of 0 is being provided to the input, the clock, and the reset pins. In response, the D flip flop outputs a constant value of 1. Gate circuitry 350a includes circuitry embodying a logical NAND operation while gate circuitry 350f includes circuitry embodying a logical AND operation. Other gate circuitries and selector circuitries for status bits b, c, d, e, g, and h are not shown for simplicity sake. The default value of 1 is provided to one input of both gate circuitries 350a, 350f regardless of selector circuitry status).  

Regarding claim 6, the combination of Gotze-Ranganathan does disclose the tie cell of claim 1, wherein the logic includes XOR logic (“XOR” logic is a well-known in the art, an official notice is taken).  

Regarding claim 7, the combination of Gotze-Ranganathan does disclose the tie cell of claim 6, wherein the PUF key value is: equal to the PUF value when the constant logical value is zero, and different from the PUF value when the constant logical value is one (Gotze, (para. [0040, 0044-0045]), the PUF bits 322 may be provided from the PUF cells to the PUF based key generation logic. In some embodiments, the PUF based key generation logic may output a PUF key 326A. In other embodiments, the PUF bits 322 directly from the PUF cells 321 may be used as a PUF key 326B. Combinations of these approaches may also be used where each bit having either a binary-0 or a binary-1).  

Regarding claim 8, Gotze does disclose, an integrated circuit, comprising: a first tie cell configured to generate a first signal; a second tie cell configured to generate a second signal; and a controller configured to generate at least one control signal for one or both of the first tie cell and the second tie cell, wherein the first tie cell embodies a first physically unclonable function (PUF) and the second tie cell includes a second PUF different from the first PUF (Gotze, (para. [0038-0039, 0045]), the PUF keys may be known within the device/integrated circuit but may not initially be known externally, even to the most trusted components of a key generation and provisioning system, let alone to manufacturing equipment. One advantage to the use of the PUFs for security is that keys generated from the PUFs generally tend to be significantly less vulnerable to discovery (e.g., through reverse engineering) than embedded keys in ROM, RTL, tie-ups/tie-downs, fuses, and the like. For example, in order to determine the PUF keys the integrated circuit or device may need to be running or powered on, and not significantly unaltered in their response, which makes it more difficult to determine the values of the PUF keys through reverse engineering; (para. [0042]), where suitable types of PUFs include, but are not limited to, delay PUFs… …., flip-flop PUFs, D-type flip-flop PUFs, …). 
Gotze does not explicitly disclose but the analogous art Ranganathan discloses, wherein the first signal has a constant first logical value and the second signal has a constant second logical value different from the first logical value (Ranganathan, (para. [0019]), the D flip flop outputs a constant value of 1. The tie cell circuitry 324 includes circuitry embodying a logical NAND operation and the output of the D flip flop is provided to both inputs of the NAND gate. Thus, the output of the tie cell circuitry 324 will be a constant value of 0).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotze by including the first signal has a constant first logical value and the second signal has a constant second logical value different from the first logical value taught by Ranganathan for the advantage of generating a version identifier for a semiconductor chip (Ranganathan, (para. [0001])).

Regarding claim 9, the combination of Gotze-Ranganathan does disclose the integrated circuit of claim 8, wherein the controller is configured to generate the at least one control signal to activate the first tie cell during a time when the second tie cell is inactive (Gotze, (para. [0040]), the PUF bits may only exist when the device is powered on; (para. [0117]), low power mode).  

Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 15, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 20, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.


Allowable Subject Matter
Claims 3-5, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432